



INDEMNIFICATION AGREEMENT


THIS AGREEMENT is made this ______ day of _______________, _____ between
Agilysys, Inc., an Ohio corporation (“Corporation”), and __________________
(“Director”).


WITNESSETH THAT:


WHEREAS, Director is a member of the Board of Directors of Corporation and in
such capacity is performing a valuable service for Corporation and its
shareholders; and


WHEREAS, the shareholders of Corporation have adopted a Code of Regulations (the
“Regulations”) providing for the indemnification of the officers, directors,
agents, trustees and employees of Corporation; and


WHEREAS, Section 1701.13(E) of the Ohio Revised Code (the “Ohio Statute”) also
provides for the indemnification of directors, officers, employees or agents of
the Corporation; and


WHEREAS, such Regulations (Article VII, Section 11) and the Ohio Statute
(1701.13(E)(6)) specifically provide that they are not exclusive, and also
specifically contemplate that agreements may be entered into between Corporation
and the members of its Board of Directors and officers with respect to
indemnification of such directors and officers; and


WHEREAS, in accordance with the authorization provided by the Regulations
(Article VII, Section 7) and the Ohio Statute (1701.13(E)(7)), Corporation has
purchased and presently maintains an Executive Liability and Defense Coverage
insurance policy (“D&O Insurance”), insuring the Corporation and its directors
and officers against certain liabilities which may be incurred by its directors
and officers in the performance of their services for Corporation; and


WHEREAS, in order to induce Director to continue to serve as a member of the
Board of Directors of Corporation, the Corporation has determined and agreed to
enter into this Agreement with Director;


NOW, THEREFORE, in consideration of Director’s continued service as a director
after the date hereof, the mutual covenants herein contained, and for other good
and valuable consideration the receipt and adequacy of which hereby is mutually
acknowledged, the parties hereto agree as follows:


1.     INDEMNITY OF DIRECTOR. Corporation hereby agrees to indemnify and hold
harmless Director from loss or liability, including any and all fees and
expenses (including attorneys' fees), judgments, fines, penalties and amounts
paid in settlement actually and reasonably incurred by Director or his or her
spouse in connection with any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, investigative or otherwise
(including specifically an action by or in the right of the Corporation) to
which Director is, was or at any time becomes a party, or is threatened to be
made a party, by reason of the fact that Director is, was or at any time becomes
a director, officer, employee or agent of Corporation, or is or was serving or
at any time serves at the request of Corporation as a director, officer,
employee, trustee, or agent of another corporation, partnership, joint venture,
trust or other enterprise, to the maximum extent now authorized or permitted by
the provisions of the Regulations and Ohio Statute, or by any subsequent
amendment(s) thereto or other Regulations or statutory provisions authorizing or
permitting such indemnification which are adopted after the date hereof by the
shareholders of the Corporation or the State of Ohio, respectively. It is the
intent of this Agreement that the Director shall be fully and completely
indemnified by either the Corporation or the D&O Insurance (or a combination
thereof) to the absolute maximum permitted by law and except to the extent
absolutely prohibited by law on the grounds of illegality as finally determined
by a court of competent jurisdiction after all presumptions are made in favor of
the Director and from which no appeal is or can be taken by Director.
2.    MAINTENANCE OF INSURANCE AND SELF INSURANCE.
(a)    Corporation represents that it presently has in force and effect D&O
Insurance, copies of which have been delivered to Director. Subject only to the
provisions of Section 2(c) hereof, Corporation hereby agrees that, so long as
Director shall continue to serve as a Director of Corporation (or shall continue
at the request of Corporation to serve as a director, officer, employee, trustee
or agent of another corporation, partnership, joint venture, trust or other
enterprise) and thereafter so long as Director shall be subject to any possible
claim or threatened, pending or completed action, suit or proceeding, whether
civil, criminal or investigative by reason of the fact that Director was a
director of Corporation (or served in any of said other capacities), Corporation
will purchase and maintain in effect for the benefit of Director one or more
valid, binding and enforceable policy or policies of director and officer
insurance providing, in all respects, coverage at least comparable to that
presently provided pursuant to the D&O Insurance.
(b)    The D&O Insurance currently contains deductible amounts and certain
exclusions either as a part of the Declarations therein, or by way of specific
endorsement. Therefore, the Corporation shall indemnify and hold harmless
Director with respect to the following:


(i)    any deductible amount set forth in the Executive Liability and Defense
Coverage of the D&O Insurance, or any similar deductible amount in any
replacement director and officer insurance policy;


(ii)    the deductible referred to in the D&O Insurance, which is a so-called
“presumptive indemnification” provision, pursuant to which if the Corporation is
permitted or required by law to indemnify Director and does not in fact do so,
other than for reason of financial insolvency of the Corporation, then the
deductible amount applicable is as set forth in the Declarations;


(iii)    any loss to or liability of Director by reason of any Exclusions set
forth in, or any of the Endorsements to, the D&O Insurance, except for
liabilities arising from Director’s intentional fraud, actual dishonesty, or
willful misconduct as finally determined by a court of competent jurisdiction,
and except for claims under Section 16(b) of the Securities Exchange Act of 1934
(“Exchange Act”) for so-called six (6) months “short swing profits”; and


(iv)    any loss to or liability of Director resulting from being a director of
or acting in any other capacity for any partly or wholly-owned subsidiary or
affiliate of the Corporation.


(c)    Corporation shall not be required to maintain the D&O Insurance or other
director and officer insurance if said insurance is not reasonably available or
if, in the reasonable business judgment of the then directors of Corporation,
either (i) the premium cost for such insurance is substantially disproportionate
to the amount of coverage or (ii) the coverage provided by such insurance is so
limited by exclusions that there is insufficient benefit from such insurance.


3.     ADDITIONAL INDEMNITY. “Loss to or liability of Director” as used in this
Agreement shall include any and all fees and expenses (including attorneys'
fees), judgments, fines, penalties and amounts paid in settlement actually and
reasonably incurred by Director or his or her spouse in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative, investigative or otherwise (including specifically an
action by or in the right of the Corporation) to which Director is, was or at
any time becomes a party, or is threatened to be made a party, by reason of the
fact that Director is, was or at any time becomes a director, officer, employee
or agent of Corporation, or is or was serving or at any time serves at the
request of Corporation as a director, officer, employee, trustee, or agent of
another corporation, partnership, joint venture, trust or other enterprise.
        
4.    LIMITATION ON INDEMNITY.


(a)    Notwithstanding anything contained herein to the contrary, except as is
provided in Section 8(c) hereof, Corporation shall not be required hereby to
indemnify Director with respect to any action, suit, or proceeding against the
Corporation that was initiated, directly or indirectly, by Director.


(b)    The Corporation shall not be liable under this Agreement to make any
payment in connection with any claim made against Director to the extent
Director has actually received payment (under any insurance policy, the
Regulations, the Ohio Statute, or otherwise) of the amounts otherwise payable
hereunder.


5.    CONTINUATION OF INDEMNITY. All agreements and obligations of Corporation
contained herein shall continue during the period Director is a director,
officer, employee or agent of Corporation (or is or was serving at the request
of Corporation as a director, officer, employee, trustee, or agent or another
corporation, partnership, joint venture, trust or other enterprise) and shall
continue thereafter so long as Director shall be subject to any possible claim
or threatened, pending or completed action, suit or proceeding, whether civil,
criminal, investigative or otherwise, by reason of the fact that Director was an
executive officer of Corporation or serving in any other capacity referred to
herein.


6.    NOTIFICATION AND DEFENSE OF CLAIM. Promptly after receipt by Director of
notice of the commencement of any action, suit or proceeding, Director will, if
a claim in respect thereof is to be made against Corporation under this
Agreement, notify Corporation in writing of the commencement thereof; but the
omission so to notify Corporation will not relieve it from any liability which
it may have to Director otherwise than under this Agreement. With respect to any
such action, suit or proceeding as to which Director notifies Corporation of the
commencement thereof:


(a)    Corporation will be entitled to participate therein at its own expense;


(b)    Except as otherwise provided below, to the extent that it may wish,
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Director.
After notice from Corporation to Director of its election so to assume the
defense thereof, Corporation will not be liable to Director under this Agreement
for any legal or other expenses subsequently incurred by Director in connection
with the defense thereof other than reasonable costs of investigation or as
otherwise provided below. Director shall have the right to employ his own
counsel in such action, suit or proceeding but the fees and expenses of such
counsel incurred after notice from Corporation of its assumption of the defense
thereof shall be at the expense of Director unless (i) the employment of counsel
by Director has been authorized by Corporation, (ii) Director shall have
reasonably concluded that there may be a conflict of interest between
Corporation and Director in the conduct of such defense of such action, or (iii)
Corporation shall not in fact have employed counsel to assume the defense of
such action, in each of which cases the fees and expenses of counsel shall be at
the expense of Corporation. Corporation shall not be entitled to assume the
defense of any action, suit or proceeding brought by or on behalf of Corporation
or as to which Director shall have made the conclusion provided for in (ii)
above;


(c)    Corporation shall not be liable to indemnify Director under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. Corporation shall not settle any action or claim in
any manner which would impose any penalty or limitation on Director without
Director’s written consent. Neither Corporation or Director will unreasonably
withhold their consent to any proposed settlement; and


(d)    Director will reasonably cooperate with Corporation with respect to the
defense of any action, suit or proceeding in connection with which Director is
seeking to be indemnified and held harmless by the Corporation.


7.    PAYMENT AND REPAYMENT OF EXPENSES.


(a)    At Director’s request, the Corporation shall pay all expenses as and when
incurred by Director after receipt of written notice pursuant to Section 6
hereof. That portion of the expenses which represents attorneys’ fees and other
costs incurred in defending any civil or criminal action, suit or proceeding
shall be paid by the Corporation to the Director, or at his direction directly
to his attorneys, within 30 days of Corporation’s receipt of such request,
together with reasonable documentation evidencing the amount and nature of such
expenses.


(b)    Director agrees that he will reimburse Corporation for all reasonable
expenses paid by Corporation in defending any civil or criminal action, suit or
proceeding against Director in the event and only to the extent that it shall be
finally determined by a court of competent jurisdiction from which no appeal is
or can be taken by Director that he is not entitled to be indemnified by
Corporation for such expenses under the provisions of the Ohio Statute, the
Regulations, this Agreement or otherwise.


8.    ENFORCEMENT.


(a)    Corporation expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on Corporation hereby in order to
induce Director to continue as a director of Corporation, and acknowledges that
Director is relying upon this Agreement in continuing in such capacity.


(b)    In the event any dispute or controversy shall arise under this Agreement
between Director and the Corporation with respect to whether Director is
entitled to indemnification hereunder, Director may seek to enforce this
Agreement with respect to such dispute or controversy through legal action or,
at Director’s sole option and written request, through arbitration. If
arbitration is requested, such dispute or controversy shall be submitted by the
parties to binding arbitration in the City of Cleveland, State of Ohio, before a
single arbitrator agreeable to both parties. If the parties cannot agree on a
designated arbitrator within 15 days after arbitration is requested in writing
by Director, the arbitration shall proceed in the City of Cleveland, State of
Ohio, before an arbitrator appointed by the American Arbitration Association. In
either case, the arbitration proceeding shall commence promptly under the rules
then in effect of that Association and the arbitrator agreed to by the parties
or appointed by that Association shall be an attorney other than an attorney who
has, or is associated with a firm having associated with it an attorney which
has been retained by or performed services for the Corporation or Director at
any time during the five years preceding the commencement of the arbitration.
The award shall be rendered in such form that judgment may be entered thereon in
any court having jurisdiction thereof.


(c)    In the event Director is required to bring any action to enforce rights
or to collect moneys due under this Agreement and is successful in such action,
Corporation shall reimburse Director for all of Director’s reasonable fees and
expenses (including attorneys’ fees) in bringing and pursuing such action.


(d)    Corporation is aware that upon the occurrence of a Change in Control (as
defined in Section 8(e) hereof) the Board of Directors or a shareholder of
Corporation may then cause or attempt to cause Corporation to refuse to comply
with its obligations under this Agreement or may cause or attempt to cause
Corporation to institute, or may institute, litigation seeking to have this
Agreement declared unenforceable, or may take, or attempt to take, other action
to deny Director the benefits intended under this Agreement. In these
circumstances, the purpose of this Agreement could be frustrated. It is the
intent of Corporation that Director not be required to incur the expenses
associated with the enforcement of his rights under this Agreement by litigation
or other legal action because the cost and expense thereof would substantially
detract from the benefits intended to be extended to Director hereunder, nor be
bound to negotiate any settlement of his rights hereunder under threat of
incurring such expenses. Accordingly, if following a Change in Control it should
appear to Director that Corporation has failed to comply with any of its
obligations under this Agreement or in the event that Corporation or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any litigation or other legal action designed to deny, diminish or
recover from, Director the benefits intended to be provided to Director
hereunder, and that Director has complied with all of his obligations under this
Agreement, notwithstanding the provisions of Section 8(c) hereof, Corporation
irrevocably authorizes Director from time to time to retain counsel of his
choice at the expense of Corporation as provided in this Section 8(d), to
represent Director in connection with the initiation or defense of any
litigation or other legal action, whether by or against Corporation or any
director, officer, shareholder or other person affiliated with Corporation, in
any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between Corporation and such counsel, Corporation irrevocably
consents to Director entering into an attorney-client relationship with such
counsel, and in that connection Corporation and Director agree that a
confidential relationship shall exist between Director and such counsel. The
reasonable fees and expenses of counsel selected from time to time by Director
as hereinabove provided shall be paid or reimbursed to Director by Corporation
on a regular, periodic basis upon presentation by Director of a statement or
statements prepared by such counsel in accordance with its customary practices,
up to a maximum aggregate amount of $500,000.


(e)    For the purpose of this Agreement, the term “Change in Control” shall
mean a change in control of a nature that would be required to be reported in
response to Item 5(f) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act as in effect on the date of this Agreement; provided that, without
limitation, such a change in control shall be deemed to have occurred if and
when (a) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of
the Exchange Act) is or becomes a beneficial owner, directly or indirectly, of
securities of Corporation representing 20% or more of the combined voting power
of Corporation’s then outstanding securities or (b) during any period of twelve
(12) consecutive months, commencing before or after the date of this Agreement,
individuals who, at the beginning of such twelve (12) month period, were
directors of Corporation for whom Director, as a shareholder, shall have voted,
cease for any reason to constitute at least a majority of the Board of Directors
of Corporation.


9.    SEVERABILITY. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid, illegal or unenforceable for any reasons,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of the other provisions hereof.


10.    EXTRAORDINARY TRANSACTION. The Corporation agrees that, in the event of
any merger, consolidation or reorganization in which the Corporation is not the
surviving entity, any sale of all or substantially all of the assets of the
Corporation or any liquidation of the Corporation (each such event is
hereinafter referred to as an “extraordinary transaction”), the Corporation
shall:


(a)    Have the obligations of the Corporation under this Agreement expressly
assumed by the survivor, purchaser or successor, as the case may be, in such
extraordinary transaction; or


(b)    Provide a trust fund, letter of credit, or otherwise provide for the
satisfaction of the Corporation’s obligations under this Agreement in a manner
reasonably acceptable to Director.


11.    NO PERSONAL LIABILITY. Director agrees that no director, officer,
employee, representative or agent of the Corporation shall be personally liable
for the satisfaction of the Corporation’s obligations under this Agreement, and
Director shall look solely to the assets of the Corporation and any director and
officer insurance referred to in Section 2 hereof for satisfaction of any claims
hereunder.


12.    ALLOWANCE FOR COMPLIANCE WITH SEC REQUIREMENTS. Director acknowledges
that the Securities and Exchange Commission (“Commission”) has expressed the
opinion that indemnification of directors and officers from liabilities under
the Securities Act of 1933 (“Act”) is against public policy as expressed in the
Act and, is therefore, unenforceable. Director hereby agrees that it will not be
a breach of this Agreement for the Corporation to undertake with the Commission
in connection with the registration for sale of any stock or other securities of
the Corporation from time to time that, in the event a claim for indemnification
against such liabilities (other than the payment by the Corporation of expenses
incurred or paid by a director or officer of the Corporation in the successful
defense of any action, suit or proceeding) is asserted in connection with such
stock or other securities being registered, the Corporation will, unless in the
opinion of its counsel the matter has been settled by controlling precedent,
submit to a court of competent jurisdiction on the questions of whether or not
such indemnification by it is against public policy as expressed in the Act and
will be governed by the final adjudication of such issue. Director further
agrees that such submission to a court of competent jurisdiction shall not be a
breach of this Agreement.


13.    SUBROGATION. This Agreement is separate and distinct from the D&O
Insurance, and nothing contained herein shall diminish or otherwise modify
Director’s separate and distinct rights and obligations thereunder. However, in
the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent thereof to all rights to indemnification or
reimbursement against any insurer or other entity or person vested in Director,
who shall execute all instruments and take all other actions as shall be
reasonably necessary for the Corporation to enforce such rights.


14.    GOVERNING LAW; BINDING EFFECT; AMENDMENT AND TERMINATION.


(a)    This Agreement shall be interpreted and enforced in accordance with the
laws of the State of Ohio.


(b)    This Agreement shall be binding upon Director and upon Corporation, its
successors and assigns, and shall inure to the benefit of Director, his heirs,
personal representatives and assigns and to the benefit of Corporation, its
successors and assigns.


(c)    No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto. Any
amendment or modification of this Agreement which is approved in good faith by
the Board of Directors of the Corporation need not be submitted to the
shareholders for subsequent approval or ratification.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


AGILYSYS, INC.




By                        
President and Chief Executive Officer




                                                
__________, Director


{00150820.DOC;1}